EU policy framework to fight violence against women (debate)
The next item is the report by Mrs Svensson, on behalf of the Committee on Women's Rights and Gender Equality, on the proposal for a new EU policy framework to fight violence against women.
Mr President, I would like to start by thanking the shadow rapporteurs and my colleagues in the Committee on Women's Rights and Gender Equality for their strong commitment to fighting violence against women.
Ahead of the vote tomorrow, and in order to initiate the debate, I could have mentioned the number of women affected and how many women have been murdered as a result of this deadly violence. I am not going to do that, but I will try to convey a few images of this violence ahead of the vote, so that all Members know that they have an opportunity to fight this violence right now by voting yes to the report tomorrow.
Imagine a mother sitting with her children and reading them a good-night story. Suddenly, the door is jerked open and her husband, the children's father, is standing in the doorway. Both she and the children know immediately what is going to happen. The children draw the covers over their heads, putting their fingers in their ears and closing their eyes, trying to shut out what they know will happen. They hear their father shouting, they hear him kicking and striking their mother and they hear their mother's groans. That is one picture of this violence.
Here is another picture. A woman who has lived for a number of years with threats, insults and abuse finally decides to leave the relationship to build a new life for herself and her children. She flees and is lucky to find sheltered accommodation. After a few days, she leaves her children at the day nursery. The man is waiting outside and stabs the woman with a knife - she dies. Yet another victim of the deadly violence that affects women. This is a type of violence that is inflicted on women precisely because we are women. The lethal violence against women illustrated by that last image occurs when the woman has finally decided to leave the relationship. The most dangerous thing a woman can do is to ask for a divorce from a man who believes that he owns her. She is in a very dangerous situation when the man realises that he is about to lose control and power over her.
Here are some more images. A young girl is on her way home after a trip to the cinema. She says goodbye to her friend and calls out 'See you tomorrow'. She still has a little way to go. She hears heavy steps behind her, but only has time to register the fact that someone is following her. She is attacked and raped. She survives, but has to live with this for the rest of her life.
Other problems that we have to face include genital mutilation.
In its action plan implementing the Stockholm Programme, the Commission stated that during the period 2011-2012 it will issue a communication on this violence and that the communication is to be followed up by an EU action plan. I welcome this and look forward to this action plan.
As long as women are affected by gender-based violence - just because we are women - we will not be able to call our society an equal society. Women's lives and their various life choices are restricted by this violence and by the awareness of how widespread it is in society.
Women are victims of gender-based violence, but I would also like to finish by saying that sometimes, we have to stop viewing these women simply as victims. These are often strong women who, with well-functioning social support, manage to build a good life for themselves and for their children. It is now up to us in the European Parliament to show that we support these women.
Member of the Commission. - Thank you very much, Mrs Svensson, for your very moving introduction on this extremely important subject. Combating violence against women is a very high priority for the Commission, as is shown by the gender equality strategy. There is still, as you show, a very big problem of violence against women in Europe, and for that reason, we are working on focused actions to address this issue.
We will develop a clear and coherent policy response to tackle this problem in Europe. I welcome your report, Mrs Svensson, and I welcome this important initiative; it provides the possibility to cooperate, exchange views and create synergies between what the Commission is doing and what the European Parliament is doing in order to define future action in this area.
A number of points that you raise in the report are actually covered by ongoing and planned actions of the Commission on combating violence against women. To maximise our impact, we are focusing on concrete actions in an area where we have a clear legal basis to act in the Lisbon Treaty. In the forthcoming victims' rights package, we will, notably, address the protection of particularly vulnerable victims such as women, but also children. This package will be presented next month.
Every victim of crime needs assistance in the aftermath of a crime and to cope with any proceedings that follow. Women are, of course, particularly vulnerable if they have suffered violence in their home - rape or sexual abuse, stalking or other kinds of gender-based violence. They need to be treated with respect and knowledge when they come into contact with people and the justice system. These women also need specialised support and protection and should be given access to justice and compensation.
The current legal framework in the EU does not provide for a minimum level of treatment for victims throughout the EU irrespective of where they have been victimised, and that is why the Commission intends to act to strengthen the position of victims in Europe. We are thus presenting, as a first step, a package of legislative measures on the rights, protection and support of victims of crime and the mutual recognition of protection measures. Specific focus in this will be given to vulnerable victims such as victims of sexual and domestic violence.
The Commission will also provide for the mutual recognition of protection measures, which will benefit especially victims suffering repeated violence from a spouse, partner or member of their close family. With this package, the Commission will make sure that in Europe, no woman crossing the borders and benefiting from a protection measure - be it of an administrative, civil or criminal nature - is left behind.
Our package will set out a general framework, which would then be completed in the course of this mandate by other instruments focusing on the specific needs of certain types of victims. For instance, the Commission is concerning taking stronger action to combat female genital mutilation, as you also mention in your report.
In parallel with our actions in the criminal justice area, we will work for the empowerment of women, awareness-raising and the collection and analysis of statistics on violence against women. The Commission will draw on the work by the European Institute for Gender Equality, which will collect and analyse data and statistics on this subject.
To conclude, I would like to underline that the Commission is currently providing important financial support to prevent and combat violence against women, particularly through the DAPHNE III Programme, the work of European NGOs and public authorities.
Mr President, on most occasions that I have spoken in Parliament, it has been to denounce violence against women, and I am here again to combat it.
I must say that not only do I not tire of doing this, but I think that it is essential to continue to speak out in public about this violation of human rights, as you cannot defend a cause without a sounding board. Furthermore, this Parliament is the best loudspeaker available to me to defend all those women who suffer daily from abuse and who need us, as legislators, to compel the Member States to punish the perpetrators of this aggression in a manner that befits the seriousness of the crime, and also to provide assistance to the victims.
When, according to estimates, one in four women in Europe has suffered gender violence at least once in her life, and the same proportion of children, I believe that we cannot but demand greater commitment, as has been recognised by the Commission in its action plan. I believe that we must keep on insisting, time and time again, in order to protect victims, as we did with the European Protection Order, for which I was rapporteur, and I hope that it will come into effect as soon as possible.
This report has benefited from a great measure of consensus and support from the outset. This shows that when we tackle domestic violence, which affects all family members, including children, the elderly, women and men, this should not provide the opportunity for political opportunism, as it does us all great credit to be making progress towards finding a solution to this scourge of our society.
The first thing we must do is to speak up, and the second is to get down to work, for, although we have spent decades speaking about gender violence, we have not managed to reduce the number of deaths. We must be doing something wrong, and therefore, it is time to leave demagogy aside and to move from words to actions. We must give more genuine assistance and apply the legislation that women need if they are to live in dignity and safety.
I want all the victims to know that I shall always be here to speak up for them, until the day that, by working together, we manage to defeat this terrible enemy, which sadly ends the lives of so many innocent victims.
What I say is: we have had enough. It cannot go on. I ask all of you to say likewise.
Mr President, one in four European women are victims of violence. More than one in 10 women are victims of sexual attacks, and our children also suffer violence. Twenty six percent of children report having suffered physical violence during their childhood.
These figures show that Europe has a serious problem that requires action. We can no longer turn a blind eye to this, and I simply cannot bear to hear any more stories of women who have had acid thrown in their faces by their husbands or boyfriends, or of women who are disfigured and mutilated. I have heard the most heart-rending stories from many women, and every one of these stories is also a shameful blot on the EU's history.
The EU needs to act now and stop this violence. That is why this report on violence against women that we are debating today is so important. We are sending a signal to the outside world that the European Parliament considers gender-related violence to be a violation of fundamental human rights.
Therefore, the Commission must respond now. We need a directive, we want a directive that will stop violence against women. Putting a stop to violence will require a coordinated and multi-faceted effort. We need to secure the safety of the victims and provide them with the best possible protection, while also ensuring that there is nowhere in Europe where it is possible to avoid punishment for being violent towards women, and, most important of all, we must, of course, make a huge effort with regard to prevention. Violence is not a private matter. We can only end this violence by taking action from a political standpoint.
on behalf of the ALDE Group. - Thank you Mr President. Let me first thank the rapporteur for the great work accomplished and all my colleagues for their determination not to give up fighting gender-based violence.
This report shows that the European Parliament considers that immediate action to combat violence against women is not only necessary but urgently needed. The Commission must acknowledge that all arguments point to the fact that EU-wide measures and instruments have to be introduced. We know that, throughout the Union, huge discrepancies exist in Member States' legislation to combat violence against women.
Last year, a feasibility study by the Directorate-General for Justice found differences in access to protection orders, the availability of support services and the expertise and capacity of the responsible public servants. We have seen signs of commitment towards the eradication of all forms of violence and an efficient policy framework at EU level, notably within the Women's Charter which you presented last year, and the communication on the implementation of the Stockholm Programme. Nevertheless, many Member States have failed in implementing efficient legislation to protect women from all forms of violence and discrimination, and we are now seeing that the core values of our Union do not apply to half its citizens.
Therefore, we now call on the Commission to come up with a dedicated legislative proposal. A set of minimum requirements must be drawn up and incorporated into a legislative act which should be part of a comprehensive strategy addressing all forms of gender-based violence. This strategy and policy initiative should also be complemented by broad awareness-raising activities. I am thinking, in particular, about a European year on combating all forms of violence against women, for which we are currently collecting citizens' signatures.
Finally, having regained our founding principles laid down in the Treaty, and the commitment from your side which has already been stated, we expect today a clear answer on how and when the Commission intends to propose effective measures at EU level.
on behalf of the Verts/ALE Group. - Mr President, I am happy that combating gender-based violence is a priority of both the European Commission and the European Parliament. That gives us a common goal to make real progress in the coming years.
I hope this report will be considered an important contribution to the victims' package that the Commission has promised us, and that the victims' package will, in turn, be one of the aspects of a Europe-wide comprehensive strategy that includes victim support, but also other aspects of the struggle against violence. For instance, we need a minimum level of assistance services. Every woman should have access to shelters, to free legal aid and to psychological aid. For example, we need to protect migrant women who do not have an independent residence permit and are extra vulnerable.
This report includes many important aspects and we, as Greens, hope that we can vote in favour of it. But if recital J and paragraph 19 stay in, which call prostitution a violation of human rights without even distinguishing between voluntary and involuntary prostitution, we will have to abstain. I hope it does not go that far and that we can have a strong and widely-supported report to offer to the Commission and to the Member States as our contribution.
Mr President, I welcome this own-initiative report of the European Parliament, and I take the view that Member States must introduce the laws which are essential for stopping violence against women. Domestic violence is a very serious form of violence against women. Domestic violence is not a private family matter. The European Conservatives and Reformists are committed to supporting the family and, above all, children. The problem of domestic violence is related to this. Domestic violence has disastrous consequences for all family members, particularly children. Children who repeatedly witness domestic violence often accept violence as a normal form of behaviour. There is a strong likelihood that they themselves will commit these acts in school or later on in life.
Violence against women, in my opinion, also reflects and reinforces inequalities between men and women, and therefore often determines the position of women in society. Women who are exposed to domestic violence commonly become economically dependent and are exposed to psychological pressure from the perpetrator. We must pay due attention to domestic violence in order to bring it out into the open and help the victims, who are women and children. We must therefore raise awareness of the occurrence of this form of violence. We need to have a social debate on this issue, and we need to mount a prevention and awareness campaign, as women often do not like to speak openly about their traumatic experiences, out of fear for themselves and their children. In connection with this, I also support the introduction of the European Protection Order, which, among other things, may help victims of domestic violence at the European level, as long as it has a sound legal basis.
Mr President, this is an important report that proposes a new global political approach against gender-based violence, with concrete measures including, in particular, criminal proceedings and preventive and protective action, drawing attention to the need to guarantee conditions for the emancipation of women, while also combating insecure work, unemployment and poverty, so that women can choose their lifestyles freely. Unfortunately, women are currently unable to make this choice and are often forced into situations of dependency, including prostitution and submission to acts of domestic violence that would otherwise be unacceptable to them.
It is therefore time to move from words to actions in order to put an end to this violence, which is clearly one of the most serious forms of human rights violation. This gender-specific violence, which also has a strong negative impact on children, and tends to worsen during periods of economic and social crisis, can no longer be accepted. That is why we are calling on the Commission, as well as on the Member States, to take concrete measures as soon as possible in defence of women's rights and against violence.
(IT) Mr President, Commissioner, ladies and gentlemen, combating all forms of violence against women is a priority for the Hungarian Presidency of the European Union.
I therefore call for long-term political, social and legal measures to do away with gender-based violence and to achieve true equality between the sexes. I have been sponsoring, along with other colleagues in this House, the establishment of a 'European year of combating violence against women' in order to raise awareness among European citizens.
I believe that the European Commission's acknowledgement in the 2010-2015 Action Plan of the need to combat gender-based violence by all means is a significant step which must be translated into specific actions. We still await the strategic plan that the European Commission announced it would be presenting this year. This plan should introduce a package of legal measures and practices to ensure victims of violence are offered adequate protection by national criminal justice systems.
In Europe, it is estimated that between 20 and 25% of women have suffered violence at least once in their lifetime. Moreover, it is estimated that half a million women living in Europe have undergone female genital mutilation. These statistics, which are unfortunately on the rise, are certainly alarming and worrying and require prompt action by European institutions.
Violence against women has negative consequences on the entire family. Mothers can no longer instil a sense of security in their children and children become indirect victims of violence. Violence against women is a phenomenon that is very difficult to monitor, because often the women who are its victims are ashamed and are afraid to report the violence to the authorities.
This makes the work of the institutions more difficult yet, at the same time, necessary. So I join my colleague, Mrs Jiménez-Becerril Barrio, in saying, 'stop violence against women, stop it immediately!'
(PT) Mr President, in my capacity as shadow rapporteur, I congratulate the rapporteur on an excellent report, which deserves my group's support. It has already been said that violence against women represents a serious attack on human rights; a serious violation of human rights. We know that victims of violence are obliged to forego many of their fundamental rights, and that they are vulnerable to further abuse.
Not long ago, I visited a shelter in my country, Portugal, and spoke to a number of these women. Some described a life of suffering, and it was only because their children put pressure on them that they had the courage to report their attackers. Others described how their children, now grown up, filed charges, because the women themselves did not have the courage to do so. It is unacceptable that they, the victims, should have to leave their homes, taking their children out of the family environment, while the aggressors remain at home.
I believe that we need to change legislation so that women are respected and so that women do not continue to be victims of violence; victims of situations that have an adverse effect on all of us. I would also like to say that this is an attack on democracy itself, too, as these women are being deprived of their rights as citizens. Let us therefore combat this scourge together.
(PL) Mr President, when discussing how to combat violence against women, we mainly think about violence within families or in personal relationships. It goes without saying that this type of violence constitutes a serious wrongdoing, and the Member States should take firm legal measures to fight it. I agree with the spirit of the Svensson report in this respect.
However I would like to take the opportunity of this debate to highlight a different type of violence not infrequently experienced by women. I am talking about state-imposed violence, entailing removing children from their mothers, which is happening with increasing frequency. Taking away a child is the worst possible violence that can be inflicted on a mother, and this sometimes happens for entirely trivial reasons. I know of dramatic examples in Poland of children being taken away from their mothers, including one case in which a family court removed a 10 year-old boy from his mother because the mother was accused of praying too much. There are situations in which children are removed because the parents are poor. Instead of helping the family, the children are taken away to a foster family or taken into care. There are also dramatic cases in which children are taken from their mothers due to disputes between the parents. Dramatic scenes sometimes ensue when children are taken from their mothers by the police, social workers or court officials.
The value of the family is depreciating in Europe, and the state is interfering more and more in family life. This not infrequently results in state-sanctioned violence which harms parents and which, above all, harms children. Taking children from their mothers, and taking mothers from their children - for there are two sides to the matter - should be a final resort for when the child is being abused or suffering violence. Children should not, under any circumstances, be taken away because of poverty. Families and women in families should be given comprehensive support, and we should avoid breaking family ties, because this is not infrequently a medicine worse than the malady.
(PL) Mr President, I welcome the fact that the European Parliament will adopt a report during this part-session which sets out a multi-faceted approach to violence against women. I believe that employing such a broad definition of violence against women will help in the fight against this problem. There can be no doubt that tangible results will only be achieved if integrated measures are taken at various levels - political, social, legal and educational. Nevertheless, we are still waiting for a proposal for a directive which is focused exclusively on combating violence, and I hope that the European Commission will put forward a proposal of this kind in the near future.
I would like to conclude with two more comments. It is of the utmost importance that violence against women should finally be perceived as wrongdoing, and not only from the perspective of the women themselves, or the social unit of the family, but also that we should be aware of the attendant costs which are borne by society as a whole, as is happening ever more frequently. Secondly, during our debate on this problem, we should not concentrate solely on combating violence, but also on the various dimensions of such behaviour. We should fight stereotypes and condemn social acceptance of violence against women, and try to change the way in which children are brought up so that future generations of young people believe in genuine equality between women and men and put it into practice.
I would like to congratulate Mrs Svensson on her report, which raises an extremely important and sensitive issue for society, namely, violence against women. I believe that today's words will be followed by actions, and that we will not only talk about violence against women but, above all, take action to defend women. Thank you very much.
(NL) Mr President, in the Stockholm Programme, the Commission indicated that it would use all possible means to combat violence against women. There is, however, no comprehensive strategy at the moment, and yet we need to act urgently.
Safety is an important commodity, especially for the most vulnerable amongst us. This also applies to a large group of women who are still subject to forced marriages, honour killings and genital mutilation. These harmful traditional practices affect many girls and women in Europe on a daily basis. We need adequate resources to tackle this kind of violence. To that end, we need investigations and we need to pay special attention to the victims of such practices.
Therefore, the Commission needs to set up a European strategy as soon as possible in order to combat violence against women, a strategy which will address traditional harmful practices, in particular. Today, rather than tomorrow, and not just in 2012 or 2013. It is therefore unacceptable that an important instrument such as the European Protection Order has still not come about. Somebody's safety cannot and should not stop at the border.
(PL) Mr President, following on from comments made by previous speakers and from the Svensson report itself, we should, first and foremost, emphasise once again that violence against women is still a feature of our society. One of the main reasons why this phenomenon has persisted is the inferior material status of women and economic discrimination against them during their career, more restricted access to the labour market, lower pay and fewer social security benefits. It is women who accept the consequences of motherhood and who bear the burden of bringing up children. Social security in this respect is insufficient in many European countries.
During women's working lives and, in particular, when they have retired, these factors mean that they are reliant on the goodwill of their spouse and social security systems. This is a grossly unfair situation, and it must meet with universal opposition. This is why it is so important to propose that women be paid in full for the time they devote to motherhood and bringing up children. This is particularly important today, at a time of demographic crisis in Europe.
Measures to ensure equal economic opportunities for women may help to eliminate or reduce violence against them. The economic dependence of women on men is one of the many reasons for women's passivity, submissiveness and also, in a certain sense, their consent to the phenomenon of violence. It is high time to put an end to this. The European Parliament has far-reaching opportunities to improve this situation, particularly in countries where women are in a particularly difficult situation due to widespread poverty. This is a very important message, and I am grateful to those who initiated this report for perceiving this problem and for actively taking measures to resolve it.
(HU) Mr President, I, too, would like to thank the rapporteur for her report as I believe that it deals with a very important social problem. In Europe, we have become used to the fact that very often, things move when they have economic importance. I would like to emphasise, in particular, that the report points out that violence against women in Europe causes damage in the order of billions each year. Violence is present at all levels: among the poor, the rich, the poorly educated and those with university degrees alike. Moreover, it must also be said that every year, several hundred women are indeed victims of crime within the family.
A form of violence which has no precedent has also appeared in Europe, as has already been mentioned here. Female genital mutilation and also honour killings are taking their toll in Europe. Obviously, we would like a European norm to be created to overcome violence against women. However, we know full well that this is almost impossible in the absence of a legal basis. Nevertheless, what can be done is to create a common European strategy. Even if we are unable to harmonise legal systems, clearly, exchanging good practices may be of significant help in this area. The report also points out that there are some violent acts which are not recognised as violent acts by certain legal systems. I believe that cooperation may bring some progress in the future, but what may make this cooperation effective is primarily a European strategy, which is very much needed. Thank you very much.
(IT) Mr President, ladies and gentlemen, I would like to thank the rapporteur, Mrs Svensson. We know that violence against women and children is increasing across Europe. For this reason, we urge the Commission to submit a proposal, as it has already promised, for a strategy on violence against women by 2011. This should be all-inclusive, in the sense that it should cover domestic violence and genital mutilation, but also some more insidious forms. I am thinking of severe discrimination and bullying in the workplace against women who are pregnant or intend to marry and who are called on to resign beforehand, which is something that happens in my country but is no longer a crime as it was in the past. I am also thinking of what can only be described as the incitement to violence perpetrated by the media and advertising.
After the directive on trafficking in human beings and the imminent directive on the victims of violence, announced by Commissioner Malmström, I think that the Treaty of Lisbon has laid the basis for achieving greater legal harmonisation in the way Member States acknowledge the importance of crimes of violence against women and children as specific forms of violence, as well as defining the essential standards of services for consulting, legal assistance and protection for women and children in cooperation with NGOs. It will also lead to consistent and comparable statistics with impact analyses of forms of prevention and enforcement by Member States to ensure a reduction in violence.
I think, in this respect, that there is a common will by Parliament - I was one of the signatories to the written declaration - to define a year of reflection across Europe on the theme of violence, and I think that Parliament can add its very strong and very influential voice to this.
(PT) Mr President, Commissioner, ladies and gentlemen, violence against women is a serious violation of human rights, as we have all already asserted. It is an old and global problem, affecting countries that are culturally and geographically distinct; that are more- and less-developed. This situation is frequently associated with dysfunctional families; families in the most marginal social and economic strata. Nevertheless, in truth, it is a phenomenon that exists in many families, irrespective of their level of education, economic position or social standing.
It is estimated that nearly a fifth of women in Europe have been the victim of acts of physical violence at least once during their adult lives. The priority is therefore to provide support for women who are victims of violence, and this report contains a set of initiatives with this aim: notable among these are legal assistance for victims, stronger and more effective criminal investigation, the important measure of creating refuges for victims and establishing an emergency number, and provision for deterrent penalties commensurate with the seriousness of the crime.
The damage to the physical and mental health of women who are victims is incalculable, but society also bears high costs. Combating this phenomenon therefore requires political and social mobilisation. After all, this is a question of ensuring equality and development. For this reason, the organisation of a European year of combating violence against women is to be welcomed, as it will have the effect of raising awareness of this terrible scourge among the European public.
(LT) Mr President, I would like to thank Eva-Britt Svensson for preparing an excellent report. The real violations of women's rights and violence against women highlighted by the rapporteur show once again that these truly are violations of a person's fundamental rights, which know no geographical, economic, cultural or social limits.
According to the Action Plan implementing the Stockholm Programme adopted last year, the Commission should, as a matter of urgency, draw up a strategy for combating violence against women, and I therefore call on the Commission to take concrete action as quickly as possible and to present such a strategy.
Gender-based violence covers sexual abuse, human trafficking, forced marriage and genital mutilation, and such violent crimes have an extraordinary impact on and do irreparable damage to a woman's physical and mental health. I would therefore like to call on the Member States to ensure better training for healthcare providers, social workers, the police and judicial authorities, and well coordinated cooperation, to enable them to respond to all cases of violence against women in a professional manner.
I would like to thank Commissioner Malmström, although she is no longer present, for the funding and support allocated to non-governmental organisations for combating violence against women, and would also like to recall that during the economic and financial crisis, instances of violence are even more widespread. Consequently, we cannot reduce funding in this area.
(SK) Mr President, although we have been drawing attention to violence against women and the violation of their rights for several decades, it has not proven possible to stop this reprehensible form of criminal activity. The various forms of violence against women damage not only the women themselves, but also their families. Family life often loses its meaning, which is to provide a sense of safety and security. Children who encounter violence at home are, in a sense, also its victims. We must therefore pay attention at the European level to the possible exposure of women and children to domestic violence.
In the case of older women or women who are physically or mentally weaker, the problem of self-defence and the protection of their own interests is even more complicated. Women are also exposed to gender-based abuse through various forms of violation of personal freedoms, since human trafficking for sexual purposes in particular, for example, is one of the most serious problems affecting all of society.
It is vital, therefore, to press for more effective criminal prosecutions, and to ensure that the subsequent punishments reflect the seriousness of the crime. It is essential to take steps to prevent these serious violations of human rights and freedoms, and to guarantee European women a dignified life.
(GA) Mr President, I would like to focus on two points: violence against women and the role of men as workers in hotels.
The figure of 25% of women having suffered violence is totally unacceptable. I think it suggests the need for an educational programme amongst young males, in particular, in anger management and respect for females, so that the idea of raising your hand to a female would be absolutely taboo and not the norm, as is often presented in films, in some cultures and, sadly it seems, in some homes.
The second point I want to mention is the role of men as workers in hotels. The reason I say that is that there was a friend of mine, a beautiful young girl, Michaela Harte, killed in Mauritius on her honeymoon when she walked in on workers in the hotel who were robbing her room. If it were the other way around, and a male walked in on females, the chances of their being killed would be far less. There is a need to look at that risk and probability. The whole question of males and their access to rooms, especially female's rooms, has to be looked at.
(FR) Mr President, Commissioner, ladies and gentlemen, I welcome the report by our Chair, Mrs Svensson, which highlights the need to view all forms of violence as crimes amenable to criminal law.
As a general rule, I particularly appreciate the fact that the European Union is composed of States with diverse and varied national cultures and traditions, but when it comes to violence, I am appalled to see the differences in treatment that exist.
Let us take one example: rape. Although it is amenable to criminal law everywhere, it is not defined in the same way in all the Member States. As far as Latvia is concerned, marital rape simply does not exist. In Malta, the rape of a man by another man does not exist. In Slovakia, to be raped with an object is not considered rape. Hence, there are women, men and children with shattered lives lying behind all of these definitions. To trivialise the definition of crimes is to trivialise the victims themselves, and their suffering. I therefore call on the Commission urgently to develop an effective road map against all forms of violence.
(DE) Mr President, it has been very clear in the debate that violence against women is not a trivial offence; it is quite clearly a violation of human rights. It has already been said that even children are sometimes indirect victims of violence against women. They can even be direct victims of violence against women, because the main cause of still births and miscarriages is certainly the effects of violence against women. It is not only a question of domestic violence; there is also forced prostitution, honour killings - where there can actually be no question of honour - human trafficking, genital mutilation and much more besides.
The trigger for this report, for which I am very grateful to Mrs Svensson, was, in this case, not only the fact that it was noticed in the context of the report on equality that equality is also put at serious risk as a result of violence against women, but also the fact that, through the Treaty of Lisbon, we now have the opportunity to enact a directive and to establish a common legal framework in Europe. That is urgently needed for us to make significant progress here, because this is a cross-border European problem that we must combat.
(DE) Mr President, violence against women takes many forms, and it remains an international problem with which the international community has still not managed to get to grips. The use of violence compromises the health, dignity, security and autonomy of its victims. As a consequence, the women concerned are restricted in their opportunities to participate in social life and work.
Moreover, we just need to consider the costs to see that violence against women is also a social problem, for example, in areas of health and justice. Women are at most risk within their own four walls. The commonest cause of injuries in women is domestic violence.
Violence against women, whatever form it takes, is not a trivial offence. The EU must also sign the UN Convention on the Elimination of all Forms of Discrimination against Women.
(SK) Mr President, the exposure of an individual to any form of violence has far-reaching destructive consequences for the family and society, and particularly merits condemnation when committed against women and children. However, I consider it alarming that domestic violence is identified as the main cause of miscarriages or stillbirths, and I am therefore pressing for all the available resources of criminal law to be applied to the effective suppression and prevention of physical violence.
I would like to draw attention to the urgent need to protect women, and especially poor women, from so-called surrogate motherhood. Under the pretext of solidarity, surrogate motherhood exposes women to physical exploitation and even abuse, in direct conflict with the ban on trafficking in human bodies and body parts. A woman's dignity, intimacy and body are degraded in this way, and they become the subject of corrupt rental agreements on the international human trafficking market.
(RO) Mr President, although violent acts against women are the most prevalent in the world, they are still the least likely to be punished, whether committed in conflict zones or democratic countries. There are regions around the world where violence against women assumes every form: rape, sex trafficking, forced marriages, death, abductions for religious or criminal reasons, forced prostitution, not to mention violence within the family or from former partners. In addition, the age of girls being subjected to violence is steadily falling.
I think that Member States should make additional efforts at EU level to provide comprehensive national statistics which will cover, to a greater extent, gender-based violence, as well as to improve the collection of data on this issue, with the aim of finding the most suitable solutions for punishing the culprits.
I also regard as useful the proposal for establishing an observatory on violence against women as part of the European Institute for Gender Equality, in close collaboration with the European Union Agency for Fundamental Rights.
(RO) Mr President, as shadow rapporteur, I would like to congratulate the rapporteur for this report and I will only raise two issues.
I believe that it is time for us to go beyond the superficial approach to this issue because the lack of statistics, the lack of any consistent regulations on criminalising this issue in Member States, and the lack of concern for this matter, apart from general statements being made, confirm that this is indeed a subject which is handled superficially in the European Union. This is why a directive is necessary.
The economic costs have not been analysed in any great depth, unfortunately neither in this report nor in other documents on the subject. This is because this issue, which is currently exacerbated by the economic crisis, incurs quite considerable financial costs for national budgets, amounting to hundreds of millions of euro. I believe that it is time for us to quantify these costs and attempt to respond to this situation using not only financial means, but also suitable legal instruments for tackling this problem.
(HU) Mr President, I congratulate the rapporteur on her excellent work. I am proud of the fact that in Hungary, it was I who wrote the first two books on the phenomenon of violence against women about 15 years ago. I am less proud that next to nothing has happened in this area since then. It is a fact that there is no, and neither can there be any, single EU regulation, but a lot of European taxpayers' money goes on prevention and care programmes.
I would like to address a question mainly to the Commissioner about how the appropriate spending of these funds is checked. I have a suggestion: instead of asking the governments, ask the abused women concerned: for example, women who have been abused and taken refuge in shelters for women should be asked about the help they have received and the attitude of authorities to their cases in general, or girls and women suffering on the streets of Budapest or, say, Amsterdam, and who are hoping to escape from the hell of prostitution, should be asked about the type of help they have received from their state or government.
(RO) Mr President, as is also clearly indicated in the report, the efforts to reduce violence against women must be supported on two fronts: at Member State level and through measures and programmes managed directly by the European Commission.
I think that it is of paramount importance to continue the Daphne Programme and to encourage the participation of Member States which are faced with a rise in this form of violence in the current difficult economic circumstances. Nowadays, many people are facing psychological problems which sometimes trigger violence. It is vital to provide training to staff working for the European Union's police authorities as a basis for ensuring that investigations are carried out properly, with a good understanding of the issue and of the impact violence has on women. This aspect is also supported as part of the Stockholm Programme.
Finally, the political effort must be backed up with financial support, and the Daphne Programme can provide a suitable framework for this.
(DE) Mr President, Commissioner, when it comes to equality issues, the European Union was, and is, at the forefront; it is also at the forefront in the fight against violence against women.
In addition to the horrific nature of the matter, violence against women is also expensive. The report states that the annual cost of this violence is EUR 33 billion. That should take the wind out of the sails of those who say that the catalogue of measures that has now been established will clearly have a cost, too. This catalogue of measures is necessary, however. Training of police officers, judges, medical personnel - all of this is contained in the report, and I would also like to duly thank the rapporteur for that.
However, I do see one small fly in the ointment and I would like to highlight this. Particular attention should also be paid to violence in the workplace. It is important to provide more specific wording on this issue, too.
(CS) Mr President, when we see examples in the media of maimed women and children, we always ask ourselves how those around them could have remained ignorant of it for so long. It is therefore necessary that the proposed strategy of the Commission for combating domestic violence includes specific diagnostic mechanisms that are mandatory for health facilities and also for social workers, making it possible to provide genuinely rapid assistance to the victims. Violence motivated through religious rituals must be severely punished, and this, together with a culture of awareness that includes training for judges, will lead to zero tolerance in society of violence against women, including the mutilation of female organs. The strategy should also consider a free legal service and social assistance for victims of violence. I would like to thank Mrs Svensson for a highly detailed report, but I will vote against part of recital J, because it promotes the right of women to kill their foetuses, and I do not agree with that.
Member of the Commission. - Mr President, I wish to thank the honourable Members for this very important debate on a subject that is obviously dear to many of us. Again, I would like to thank the rapporteur for her important report, and also the shadow rapporteurs.
As I outlined in my introduction, we are planning several measures on this. The victims' rights package is, of course, extremely important and will come next month. We also have the general equality policy for prevention programmes, awareness-raising and so on. We are also following very closely the finalisation, right now, of the Council of Europe Convention on preventing and combating violence against women and domestic violence, in order - when it is ready - to propose to the Council that the European Union adhere to it, which would then make it legally binding in the areas where the European Union has competence.
I would also like to mention two other proposals that you have adopted: the directive on combating trafficking, for instance, contains a lot of preventive measures but also support for victims, for women and children who are victims of trafficking for sexual and other purposes. Also in the different parts of the asylum package, special notice is taken of vulnerable people in asylum procedures, such as women who have been victims of sexual violence, etc.
The problem is, as you have all outlined, enormous, and it is a shame that women and girls in our European Union are afraid on a daily basis. They are afraid of violence, rape and sexual abuse, and often from the people they love the most, whom they should be able to trust the most - husbands, partners, etc. We need to act, and we need to act where we can see concrete results. This is surely one of the most horrendous violations of human rights.
I would like to congratulate those very few but still brave men who have contributed to this debate, because violence against women is not a women's issue: it is a human rights issue. We can only achieve results here if we work together, men and women, to combat this horrendous phenomenon. We need to work together: we need to achieve a Europe where women and girls do not have to fear violence just because they belong to the so-called 'wrong sex'.
Mr President, I would like to start by thanking my fellow Members for their very wise words during the debate and, above all, for the resolve that I can see that all my fellow Members have to fight this violence. To the Commission, I would like to say that we look forward to the victims of crime package to provide further support for victims, but we also need a directive to combat this violence. It is not necessary to agree with every word in this report, but it is important to vote in favour of it in order to send a strong signal to the Commission that we need a directive. It is important to show all of these women who live in abusive relationships that they should not feel ashamed or guilty. By voting 'yes' to the report, we will show that the guilt is a crime that is committed against them. They must not feel guilt or shame.
Finally, I would like to say that there are many of us women who have survived as a result of the efforts of society and through the work of shelters for women and women's organisations. It is now high time that these people and organisations did not have to shoulder the responsibility alone for helping women out of the situation that many of them are living in. What is important is that we break the silence and that we show that there is support for these vulnerable people. I would also like to emphasise how important it is to show that this is a problem that cuts across all social groups. There are no particular groups that are affected; it is found throughout society. I appeal to my fellow Members to send out the signal that it is no longer acceptable for women to have to live under these conditions. Women can establish a good life for themselves and their children, but to do so they also need support from us as elected representatives. My thanks once again to all Members for your strong resolve. Together, we will succeed in this fight.
The debate is closed.
The vote will take place on Tuesday, 5 April 2011.
Written statements (Rule 149)
in writing. - I wish to express support for this report and its recommendations. Research shows that the situation in my own state of Ireland mirrors the problem experienced across Europe. In 2005, the National Crime Council found that one in seven women in Ireland have experienced severe abusive behaviour of a physical, sexual or emotional nature from their partner. In 2009, I became the first ambassador of Rape Crisis North East based in the town of Dundalk. This support and counselling service is one of many across the east of Ireland offering vital support for victims of sexual and domestic violence, yet it has to cope with a very difficult funding environment. What is important is that the EU directs funding for research across Member States to ensure we have a full and accurate picture of the scope of the problem. But there also needs to be support for NGOs and Member State governments to raise awareness about the impact and effects of sexual violence, be it domestic, rape or human trafficking for sexual exploitation.
Almost a quarter of women in Europe have suffered acts of physical violence at least once and more than a tenth have been subjected to sexual violence. As a result of its social consequences, the economic crisis has helped exacerbate the situation in circumstances where poverty and the lack of education are factors conducive to gender-based violence. This is why I think that coordinated measures are required against the causes of this problem, along with legislative harmonisation and closer judicial cooperation between Member States, with the aim of conducting investigations more efficiently.
In order to put an end to violence against women, EU Member States and institutions have a duty to initiate as a matter of urgency some of the following actions: information and awareness-raising campaigns, setting up refuges for victims, setting up a single telephone number across the EU for immediate assistance and providing support for highly vulnerable groups of women such as immigrants and asylum seekers.
in writing. - In 2008, when I was a member of the Latvian Parliament, I tabled a draft amendment to the Criminal Law of the Latvian Republic, toughening responsibility for domestic violence to women and children. Unfortunately, the amendment did not go through. At the meeting of the specialised commission, when the amendment was being discussed, members of the Latvian Parliament behaved cheerfully. As a result, cases of 'light' injuries of children and women in families remain unpunished. Cases are usually not investigated and sometimes the police refuse to accept applications from victims. The protection of women from domestic violence is not regulated by efficient instruments in the Latvian Republic. The Latvian authorities, the government, keep their eyes closed on obvious violations and are not going to put legislation in order. In the light of this report, I appeal to all members of the European Parliament to pay attention to lawless behaviour towards women that is occurring in Latvia.
It can happen anywhere: on the street, on the underground, in someone's own home - women and children cannot feel 100% safe from attack anywhere. The deadening pseudo-morality found in society should give us pause for thought. The early stages of actual violence, such as intrusiveness, obscene remarks and harassment meted out by many migrants to western women on a daily basis are increasingly regarded as normal. The disregard for women has reached peak levels when a German judge refers to the husband's right of procreation as a decisive factor in her judgment in a Muslim divorce case. By permitting migration, the EU has imported problems from every country of the world, including honour killings, forced marriages and domestic violence in patriarchal family structures. Culture, religion and tradition must not be used to justify acts of violence. That is the only way to break the spiral of violence. The statistics provide no information on the extent to which the recorded increase in reported cases of domestic violence is related to the increased willingness of the victims to stand up for themselves or what proportion of these are immigrants. It is a fact in any case that a large number of migrants are registered in women's refuges. It is also a fact that we need to put a stop to the pseudo-do-gooder mentality that treats crimes committed with a religious or cultural motive with leniency.
My commitment to the protection of the weak and women afflicted by violence compels me to vote in favour of legislation to guarantee the protection of victims of violence. Women, like children, are particularly fragile members of our society in some contexts. I therefore think it is important to ensure greater protection to women who claim they have suffered violence. I am thus in favour of free legal assistance to women who are victims of violence. I know there is a risk of inequality when men unjustly accused of violence have to pay court costs while their accusers receive legal aid: I have thought about this carefully. However, I believe that the number of cases of violence, including family violence, should lead us to take the side of those who suffer the most serious damage from lack of support: female victims of violence are statistically a much more dominant share than the few criminals who take advantage of the system to get the better of innocent men. It is difficult for battered women to file a complaint; free legal assistance would encourage the victims and help reduce the number of incidents that have gone unpunished.
When we talk about violence against women, we often lack data, statistics and trends. What we need, above anything else, is to be able to measure this phenomenon at European level, in order to understand the scale of the problem. This will help us to better target needs and hence prevent cases of violence, help the victims and heal the wounds. We must remember the victims at all times. Whether we are talking about sexual abuse, the trafficking of women for prostitution, domestic violence or even violence with a cultural dimension - I am thinking here of genital mutilation and forced marriages - they are still serious crimes. We need to come up with a general European framework to protect women from this type of violence. We must stop being so nervous of the idea of making Europe the protector of women. We need a European legal framework within which to implement concrete measures such as the emergency telephone number, and training programmes for the police, the judiciary and teachers. The EU must offer solutions within Europe, but as a global player, it must also extend the scope of its action to outside its borders.
Unfortunately, it has not been possible to stop violence against women in Europe and in the world as a whole, even though the European Union and the UN have stated that combating violence against women is a priority for them. It is true that there has been some progress and that people's awareness regarding this subject has increased somewhat, but the European Union's new political priorities are indispensable for combating violence against women more effectively and for achieving our common objective that women and children should not constantly live in fear of falling victim to violence. The Treaty of Lisbon also provides the legal competence for this. I consider it extremely important for the European Union to pay more attention in its legislation to violence which takes place between people in close relationships, because this is by no means a private matter. Unfortunately, victims all too often fear for their family's reputation and, justifiably, their safety and economic dependence, and so they do not go to the law enforcement authorities. We should therefore also direct particular attention to developing a victim support system and overturning taboos that exist in society - in other words, we should improve people's awareness. The help provided to victims must be genuine and guaranteed. One definite problem is a lack of shelters in Europe designed for women and children who have suffered violence, so the objective to build one shelter per 10 000 inhabitants for victims of crime is an entirely reasonable and necessary one. In order to ensure that protection for women fleeing violence and persecution is improved, even if they change their place of residence in Europe, it is important to implement the directive on protection orders.
Violence against women takes various forms, from psychological repression and abuse to rape, sexual violence and the completely illegal and unacceptable ongoing trafficking and abuse of women by inhumane prostitution gangs. These gangs often dupe mainly young women and then force them to work as prostitutes. Many are driven to suicide in order to put an end to their nightmare. We need to examine more closely the countries which are the starting point for trafficking gangs, where traffickers buy silence and consent from government officials, turning these countries into havens for human rights abuses. These gangs could be combated through transnational cooperation between the EU, which is the destination, and these countries, which are the starting point for these illegal gangs. I call on the Commission to take action in this direction. Obviously, the organisations involved in women's rights seriously have their work cut out in this sector.
This report represents the third contribution in recent months towards combating violence against women, following the European Protection Order and the directive on combating human trafficking. Violence against women is unquestionably a serious problem in all sections of society. The data in the report speaks of one woman in four experiencing physical violence in adulthood, with more than 10% of women becoming victims of sexual violence. These are alarming figures, behind which lie individual life stories. At the same time, only one in ten victims of violence seeks professional help. The reason for this is that most of them do not know how to deal with the situation. Violence against women has enormously destructive effects, not only on the women themselves, but also negative consequences for the people around them, and children in particular. I support the proposals leading to greater awareness and training for people who may come into contact with this form of violence in the course of their work. At the same time, it is also necessary to ensure better care and assistance for the victims. I also welcome the report because of the need to send a clear and strong message to society that violence will not be tolerated.
Human rights and gender equality are among the EU's priorities. Since violence against women is a brutal violation of human rights and one of the main obstacles standing in the way of equality between women and men, the fight against this scourge should become our main objective. The approach taken to violence against women differs according to national legislation. Some Member States, for example, Spain, have well thought-out regulations in this area. Some do not have any at all. There are also significant differences in terms of the conviction rate for violence against women in the individual Member States. In view of the Member States' differing legal regulations and frequently limited influence in terms of enforcing the provisions of international law with regard to the fight against violence, the need for clear and binding regulations at EU level in respect of the problem is becoming ever more apparent. The various EU actions need to be summarised and presented in a single comprehensive strategy, the aim of which will be to combat violence against women throughout the EU. This strategy should be consistent with other international initiatives and be based on available EU programmes and best practices in the Member States. Work on a joint directive against violence should be completed within this parliamentary term. This is necessary in order to ensure that it can never be said again that even cows enjoy better protection in the European Union than women.
We are all aware of violence against women, and we debate it, but when it comes to eliminating or doing away with it, the results are poor. Violence affects women at various times of life, from childhood to adulthood. It happens in school, at work, in peer groups, in public and also in private family life, or life with a partner. It takes many forms - from physical and sexual to mental and social, and even economic violence. It is experienced by women from different educational backgrounds, socio-economic positions, ethnic groups and religions, and by women from both urban and rural environments. It should be emphasised, however, that violence against women is a problem that we must all address. Eliminating it requires not only active institutions, but also active individuals - men and women - who do not turn a blind eye to this unpleasant phenomenon in our society, and who are willing to get involved personally in enforcing the principle of zero tolerance. The individual Member States must play a greater role in this, drawing up action plans for combating violence against women, boosting media awareness and adopting specific criminal laws and measures.
in writing. - (PL) Unfortunately, despite all our efforts, violence against women, and violence in other areas of life, is still a major problem in Europe. Violent crimes are committed in all Member States, and they affect people from all social strata. This means that the fight against this problem and assistance for its victims must be multi-faceted. In order to prevent this kind of violence, it is important to support families and ensure their harmonious development. With regard to crimes involving violence against women, I believe it would be worth considering the introduction of a single European emergency telephone number, which could be called to obtain support or report a crime of this kind. The EU should aim to ensure that tougher punishments are meted out for violence against women, in particular, in the case of crimes involving sexual violence. Such crimes often remain etched in the minds of the women involved for many years, causing them to suffer and making it impossible for them to function normally. It is also imperative that better protection for the rights of victims in criminal proceedings be introduced at the same time. A key issue referred to in the report is the problem of prostitution and trafficking in women. In order to combat this practice effectively, what is needed is a pan-European agreement involving not only the EU Member States, but also countries outside the EU.